Argued May 21, 1934.
This appeal in the nature of a certiorari is from refusal of the Board of Finance and Revenue to refund to appellant the sum of $7,712.10 paid by his predecessor as executor of the estate of William Short, deceased, as *Page 562 
transfer inheritance tax on shares of stock in Pennsylvania corporations held by decedent. The motion to quash must be sustained for the reason that an appeal from the action of the Board of Finance and Revenue, an administrative body, does not lie, unless expressly authorized by statute. In cases of the character of the one now before us we find no such authorization. On the contrary, the Fiscal Code of April 9, 1929, P. L. 343, section 503, confers on the Board of Finance and Revenue authority to hear and determine petitions, inter alia, for refund of transfer inheritance tax, and further provides "the action of the board on such petitions shall be final."
In this case a petition for a refund was filed and the board, having considered the same, made the following order: "And now, January 13, 1933, after full consideration this petition is refused"; in so doing we are unable to say the board abused its discretion.
Appeal quashed at appellant's costs.